UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7224


NATHAN K. COLE,

                Plaintiff – Appellant,

          v.

GREGORY L. HOLLOWAY, Regional Admin.; C. W. CARPINO,
Housing   Unit    Mgr.;   B.  D.   SCHUYLER,  Institutional
Investigator;    L.    WYCHE,  Sergeant;   J.   A.   GUILL,
Captain/Officer In Charge; TRACY RAY, Warden; L. A. WATSON,
Hearing Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00413-LO-JFA)


Submitted:   January 21, 2016             Decided:   February 1, 2016


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Nathan K. Cole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathan K. Cole appeals from the district court’s orders

dismissing a portion of his 42 U.S.C. § 1983 (2012) complaint

with prejudice for failure to state a claim under 28 U.S.C.

§ 1915A(b)(1)     (2012),       and   dismissing       the        remainder    of   the

complaint    without     prejudice      for    failure     to     particularize     his

claims.    We affirm in part and dismiss in part.

     We review de novo a district court’s dismissal for failure

to state a claim pursuant to § 1915A.                    Slade v. Hampton Rds.

Reg’l     Jail,   407    F.3d    243,    248    (4th     Cir.       2005)     (citation

omitted).     Pursuant to § 1915A, a district court shall dismiss a

case at any time if it determines that the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted.     28 U.S.C. § 1915A(b)(1).             Allegations in a complaint

are to be liberally construed, and a court should not dismiss an

action for failure to state a claim “‘unless after accepting all

well-pleaded allegations in the plaintiff’s complaint as true

and drawing all reasonable factual inferences from those facts

in the plaintiff’s favor, it appears certain that the plaintiff

cannot prove any set of facts in support of his claim entitling

him to     relief.’”     De’Lonta v. Angelone, 330 F.3d 630, 633 (4th

Cir. 2003) (quoting Veney v. Wyche, 293 F.3d 726, 730 (4th Cir.

2002)).      Courts     are   instructed      that   pro     se    filings    “however



                                         2
unskillfully pleaded, must be liberally construed.”                                    Noble v.

Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994).

       Dismissing Cole’s claim that he was improperly charged with

a disciplinary conviction and false promises were made regarding

its disposition, the district court correctly noted the general

legal proposition that a false disciplinary charge cannot serve

as   the      basis    for    a       constitutional         claim.        See      Freeman   v.

Rideout, 808 F.2d 949, 951 (2d Cir. 1986).                                 Accordingly, we

agree with the district court that Cole failed to state a claim

in this regard.          However, we note that there are exceptions to

this rule.       See Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir.

1989)    (holding      that       a    disciplinary          charge      may   be    actionable

under § 1983 if retaliatory); Suprenant v. Rivas, 424 F.3d 5,

13-14 (1st Cir. 2005) (holding (in case of pre-trial detainee)

that unprincipled manipulation of legitimate prison regulations,

to      the      detriment             of        a       prisoner,        can        constitute

unconstitutionally arbitrary punishment).                          Cole did not allege a

motivation behind the Defendants’ alleged actions.                                  However, if

Cole    could     prove      a        set   of       facts    showing      unconstitutional

retaliation       or     arbitrary            punishment,          the     allegedly      false

disciplinary          charges         might      support       a      claim      for    relief.

Accordingly, we modify the dismissal of these claims to show it

is without prejudice, and we affirm as modified.



                                                     3
      Turning      to    the   remainder       of    the     dismissal,       an    order

dismissing a complaint without prejudice is not an appealable

final order if “the plaintiff could save his action by merely

amending his complaint.”              Domino Sugar Corp. v. Sugar Workers

Local    Union    392,    10   F.3d   1064,     1066–67      (4th    Cir.    1993).    In

Domino Sugar, we held that if “the grounds of the dismissal make

clear     that    no     amendment     could        cure     the    defects    in     the

plaintiff's case, the order dismissing the complaint is final in

fact” and therefore appealable. Id. at 1066 (quoting Coniston

Corp. v. Vill. of Hoffman Estates, 844 F.2d 461, 463 (7th Cir.

1988)).     Where a district court grants a motion to dismiss for

failure    to    plead    sufficient    facts       in     the   complaint,    we    lack

appellate       jurisdiction    because       the    plaintiff      could    amend    the

complaint to cure the pleading deficiency.                       Goode v. Central VA

Legal Aid Society, 807 F.3d 619, 624 (4th Cir. 2015).

      Here, the district court dismissed the remainder of the

complaint without prejudice.            While the district court dismissed

the complaint for failure to comply with a court order, the

court had previously found that Cole’s claims had the potential

to state a claim, although his complaint currently failed to do

so.     Because Cole could refile an amended complaint curing the

deficiencies noted by the district court, the portion of the

court’s     judgment       dismissing         Cole’s        remaining       claims     is

unappealable.

                                          4
       Accordingly, we grant leave to proceed in formal pauperis

and   affirm     the   district   court’s   dismissal   of    Cole’s    “false”

disciplinary charge claim but modify the order to show that the

dismissal is without prejudice.              As to the remainder of the

district court’s judgment, we dismiss for lack of jurisdiction.

We    dispense    with   oral   argument    because   the   facts   and   legal

contentions      are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       5